Owen, J.
(dissenting). It was held in Ellison v. Straw, 116 Wis. 207, 92 N. W. 1094, that the proceeds of a life insurance policy payable to a wife were not subject to garnishment for her debts, and this whether the cash surrender or the matured value of the policy was sought to be subjected. The decision in that case was rested upon two propositions : first, that the interest of the wife in the insurance policy was not subject to assignment; and second, that the statute (now sec. 246.09) revealed a legislative intent to exempt the proceeds of such a life insurance policy, whether it be the cash surrender or the matured value thereof, from the debts of the widow.
In Canterbury v. Northwestern Mut. Life Ins. Co. 124 Wis. 169, 102 N. W. 1096, the holding that the interest of the wife in the insurance policy was not assignable was withdrawn. This removed one basis upon which the decision in Ellison v. Straw rested. However, the decision in Ellison v. Straw was not withdrawn. The holding that the legislature intended to exempt the proceeds of such life insurance policies was referred to in the Canterbury Case as follows:
“With no opposing adjudications in this state on that question, we reached the conclusion and decided that the various provisions in our statutes indicated a purpose to provide for the widow and her children; and that such liability to her creditors was so inconsistent with such purpose that we were forced to believe that the legislature intended that her interest in such insurance policy, even though her sole and *342separate property, was nevertheless exempt from the reach of creditors. That question is not here involved, but we have no disposition or purpose to indicate that if it were we should hesitate to adhere to that decision.” Page 194.
Those who constituted this court at that time were not sentimentalists. They simply chscovered in the statute a legislative intent to preserve the proceeds of life insurance policies to widows and orphans — a public policy quite analogous to that which enjoins the legislature to enact wholesome laws exempting a reasonable amount of property from seizure or sale for the payment of debts. Wis. Const., art. I, sec. 17.
Widows and orphans are most proper objects of legislative solicitude, and when it is reflected that the average insurance policy issued throughout this country is approximately $3,500, and certainly does not exceed $4,000, the exemption is not to be wondered at. For many years the homestead of the debtor, no matter what its value, was exempt. The fact that the proceeds of an insurance policy, no matter what its amount, was also made exempt, found complete analogy in the exemption of a homestead before a limitation was placed upon the value of the homestead. This construction of the statute has not received legislative repudiation for a period of thirty years. The statute has been amended in one or two particulars, as indicated in the majority opinion, but such amendments rather emphasize the intent of the legislature to exempt than the contrary. The construction of a statute which has received legislative acquiescence for so long a period of time should be regarded as the settled law of the state, and not overruled because it does not now seem sound to a majority of the present members of this court. There should be more stability to the law. The law as so established proceeded, from legislative act and should be changed only by legislative act.
*343It is contended that what was said in Ellison v. Straw, supra, with reference to the proceeds of matured insurance policies, was obiter, because that case did not involve the proceeds of a matured policy. After quoting the statute, the court propounded the question in the following language:
“Does that language disclose a legislative purpose to guard the insurance upon the life of a person, designed, in the manner indicated in the statute, for a married woman, absolutely against the claims of her creditors as well as his, and to so entrench the same that, if kept alive till the policy matures, in the contingency that she then survive, the insurance fund will reach her hands without interference from anybody?”
This question, as so propounded, was taken up, considered, and decided, and the decision rested in part upon the ground that the statute revealed a legislative intent to exempt the proceeds of such policies from the debts of the widow. I say that that became stare decisis, under the rule “that when a court of last resort intentionally takes up, discusses, and decides a question germane to, though not necessarily decisive of, the controversy, such decision is not a dictum but is a judicial act of the court which it will thereafter recognize as a binding decision.” School District v. First Wisconsin Co. 187 Wis. 150, 203 N. W. 939; Chase v. American C. Co. 176 Wis. 235, at p. 238 (186 N. W. 598).
Neither can I perceive what bearing the Equal Rights Act of 1921 has upon the question. A general act conferring upon married women the power to contract should not be held to impliedly amend an act which deals specifically with questions of exemptions. In view of the law as it has existed for a period of thirty years, I think the decision in this case amounts to judicial legislation, and I cannot concur.